



Exhibit 10.2


RESTRICTED STOCK AGREEMENT




Executive
Employee ID
Grant Date
Number of Restricted Shares



RECITALS:
The Company and Executive have previously entered into an Employment Agreement
(the “Employment Agreement”) setting forth some of the terms of Executive’s
employment and post-employment relationships with Company.
The Compensation Committee of the Board of Directors (the “Committee”) has
determined to award to the Executive shares of the common stock of the Company
(“Common Stock”), subject to the restrictions contained herein, pursuant to the
Company’s 2017 Long-Term Compensation Plan (the “Plan”). All terms used herein
and not otherwise defined shall have the same meaning as set forth in the Plan.
NOW, THEREFORE, for good and valuable consideration, including the mutual
promises set forth in this agreement and the benefits that the Company expects
to derive in connection with the services to be hereafter rendered to it or its
subsidiaries by the Executive, the Company and the Executive hereby agree as
follows:
ARTICLE I
Restricted Shares
1.1    Award of Restricted Shares. The Company hereby awards to the Executive
the number of shares of Common Stock listed above under the heading “Number of
Restricted Shares” (the “Restricted Shares”), subject to the restrictions
contained herein and the provisions of the Plan.
1.Vesting of the Restricted Shares. Subject to the terms of this Agreement, the
Restricted Shares shall vest in accordance with the following schedule:
 
Shares Vesting
 
[]%
 
[]%
 
[]%
 
[]%



(a)    Termination By Company for Cause or By Executive Other Than for Good
Reason. If Executive’s employment is terminated by the Company pursuant to
Section 3.1(b) of the Employment Agreement or by Executive pursuant to Section
3.1(e) of the Employment Agreement, the vesting of the Restricted Shares shall,
on the date of such termination, cease and any unvested Restricted Shares shall
be forfeited by Executive and revert to the Company.
(b)    Termination Due to Executive’s Death or Disability. If Executive’s
employment is terminated due to Executive’s death pursuant to Section 3.1(d) of
the Employment Agreement or pursuant to Disability (defined in the Employment
Agreement) pursuant to Section 3.1(d) of the Employment Agreement, the
Restricted Shares shall, upon such termination, vest immediately.
(c)    Termination By Company Without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by Executive pursuant to Section 3.1(c) of
the Employment Agreement or by the Company pursuant to Section 3.1(a) of the
Employment Agreement, any





--------------------------------------------------------------------------------





Restricted Shares that are scheduled to vest during the period through the end
of the Initial Term or the then current Renewal Term, as applicable, of the
Employment Agreement (but in no event longer than the three-year period
following the date of Executive’s termination of employment) shall immediately
vest.
(d)    Change of Control. In the event of a Change of Control, any outstanding
Restricted Shares shall be subject to the provisions set forth in Paragraph 19
of the Plan, provided, however, any references to “cause” and “good reason” used
in Paragraph 19 of the Plan shall be interpreted by applying the definitions of
“cause” and “good reason” set forth in the Employment Agreement.
Any Restricted Shares which do not vest shall be forfeited by Executive and
revert to the Company. The period during which the Restricted Shares are
unvested is referred to herein as the Restricted Period.
1.3    Shareholder Status. Prior to the vesting of the Restricted Shares,
Executive shall have the right to vote the Restricted Shares and except as
expressly provided otherwise herein, all other rights as a holder of outstanding
shares of Common Stock. In lieu of any regular cash dividends, on the declared
payment date of each regular cash dividend otherwise payable on the Restricted
Shares (“Payment Date”), the Company shall issue Executive a number of
additional shares of Restricted Stock with a Payment Date market value equal to:
(i) the per-share dollar amount of the declared dividend multiplied by (ii) the
number of Executive’s unvested Restricted Shares as of the declared record date
for the dividend. For purposes of calculating the “Payment Date market value” in
the preceding sentence, the Company shall use the closing price of a share of
the Company’s Common Stock on the New York Stock Exchange on the Payment Date.
Such additional Restricted Shares shall be issued in fractional shares, and
shall vest on the same terms and conditions as the underlying Restricted Shares
to which dividends would have been attributable. Any such additional Restricted
Shares shall be subject to the terms of this Agreement. Further, notwithstanding
the foregoing, the Executive shall not have the right to vote with respect to
the Restricted Shares with respect to record dates occurring after any of the
Restricted Shares revert to the Company pursuant to Section 1.2 hereof. Until
the Restricted Shares vest pursuant to Sections 1.2 hereof, the Company shall
retain custody of the stock certificates representing the Restricted Shares. As
soon as practicable after the lapse of the restrictions, the Company shall
deliver to Executive a number of Shares (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the number of
Restricted Shares that vest subject to this award, less any Shares used to
satisfy the obligation to withhold income and/or employment taxes in connection
with the vesting of any Restricted Shares.
1.4    Prohibition Against Transfer. During the Restricted Period, the
Restricted Shares may not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) by the Executive, or be
subject to execution, attachment or similar process. Any transfer in violation
of this Section 1.4 shall be void and of no further effect.
ARTICLE II
Miscellaneous
2.1    Provisions of the Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Committee to make interpretations,
rules and regulations thereunder, and, in general, provides that determinations
of such Committee with respect to the Plan shall be binding upon the Executive.
A copy of the Plan will be delivered to the Executive upon reasonable request.
2.2    References to Employment Agreement. All references to the Employment
Agreement herein shall refer to the Employment Agreement in effect on the date
of grant of Restricted Shares. Notwithstanding that, at the time of a
termination of Executive’s employment, the Executive and Company may no longer
be parties to such Employment Agreement or may have amended such Employment
Agreement, this Agreement shall be interpreted as if such Employment Agreement
were still in place (including any requirements to give notice, etc.). Further,
to the extent that the Employment Agreement has been terminated prior to the
Executive’s termination of employment, the measurement period for additional
vesting of Restricted Shares under Section 1.2(c) of this Agreement shall be the
three-year period following the date of Executive’s termination of employment.





--------------------------------------------------------------------------------





2.3    Taxes. The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of the grant or vesting
of the Restricted Shares or any payments thereon or in connection therewith, and
the Company may defer making delivery with respect to the shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligation. In accordance with the Plan, the Company may withhold
shares of Common Stock to satisfy such withholding obligations.
2.4    No Employment Rights. The award of the Restricted Shares pursuant to this
Agreement shall not give the Executive any right to remain employed by the
Company or any affiliate thereof.
2.5    Notices. Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company in care of its General
Counsel at Kohl’s Department Stores, Inc., N56 W17000 Ridgewood Drive, Menomonee
Falls, Wisconsin, 53051. Any notice to be given to the Executive may be
addressed to him/her at the address as it appears on the payroll records of the
Company or any subsidiary thereof. Any such notice shall be deemed to have been
duly given if and when actually received by the party to whom it is addressed,
as evidenced by a written receipt to that effect.
2.6    Governing Law. This Agreement and all questions arising hereunder or in
connection herewith shall be determined in accordance with the laws of the State
of Wisconsin without giving effect to its conflicts of law provisions.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.                        






KOHL’S CORPORATION


By: ________________________________
     
Title: _________________________




___________________________________
Name









